Exhibit 10.1


China Food and Beverage Company – Net Savings Link


Binding Change of Control Agreement




This binding Change of Control Agreement supersedes all prior Agreements between
the parties and is between the following entities:




China Food and Beverage Company (CHIF)
James A. Tilton
President
311 South State Street
Suite 380
Salt Lake City, UT 84111




and




Net Savings Link, Inc. (NSAV)
Steven Baritz
Chief Executive Officer
4747-20 Nesconset Highway
Port Jefferson, NY 11776
U.S.A.






Transaction Details:


CHIF, a Wilton Group affiliate, intends to facilitate the purchase by NSAV of
Hartley SAS Ltd. "Hartley") and The Lifetime SIPP Company ("Lifetime") to NSAV
in a change of control transaction as follows:


Step 1: Upon signing of this Agreement, CHIF will have the right to full due
diligence on NSAV. Steven Baritz will assign 5.0 million Series A preferred
shares to CHIF no later than 24 hours after CHIF or its affiliates pay the
required fees to the Secretary of State of Nevada to activate the Company's 14C
share increase (preferred A & B and common).  Upon this change of control and
fee payments, NSAV will pledge 3.0 billion shares irrevocably at the Transfer
Agent to KBM Worldwide (KBM) for potential future conversions of their
debentures, and Baritz will obtain indemnification from CHIF regarding NSAV on a
go forward basis in order for this transaction to continue.  Steven Baritz and
Vikram Grover will each be issued three hundred eighty-seven million, five
hundred thousand (387,500,000) Series B preferred shares and $50,000.00 in
debentures paying 0% interest, convertible into 1.25% of the fully-diluted
shares outstanding of the entity at any time for a period of 18 months from
closing, and having an 18- month maturity (for clarity, $100,000.00 total amount
of debentures).  CHIF will name a representative to the positions of CEO and
Chairman of the Board at the time of the transfer of control, and all of the
above actions in Step 1 will be ratified by NSAV Board resolution.





 
Steven Baritz
January 27, 2016
James A. Tilton

Page 1 

--------------------------------------------------------------------------------




Step 2: Definitive merger agreements for Hartley and Lifetime must be drawn up
and executed on a best efforts basis no later than February 29, 2016.  Upon
consummation of the merger transaction(s) contemplated by March 15, 2016, NSAV
will issue to the counterparties consideration as follows:



• 1.0 billion common shares,

• 95.0 million Series A Preferred shares, and

• $5.0 million note convertible into 50.0 billion common shares.  This note
shall convert upon completion of a reverse split, to be filed no later than June
30, 2016 via form 14C with the SEC.



NSAV is currently trading on OTC Markets in New York under the stock symbol
NSAV.  NSAV is a presently a fully-reporting company with the SEC and is
currently one 10Q behind in its SEC filings.  NSAV represents that it is not a
legal shell, as defined by the U.S. Securities and Exchange Commission (SEC) and
was not a legal shell, as defined by the SEC at the time the above reference
debentures were issued to KBM Worldwide.


CHIF agrees to provide, either directly or through its service providers, all
the services necessary to obtain fully-reporting status with the U.S SEC.  These
services include U.S. GAAP accounting, SEC approved audits, legal service for
the filings of 10K's and 10Q's with the SEC, all FINRA filings, all OTC Markets
filings, compliance, corporate services, transfer agent issues, investor
relations and all other aspects of services for a public company.  NSAV's August
31, 2015 10Q will be prepared, completed and filed on a best efforts basis by
February 15, 2016.  Further, NSAV's November 30, 2015 10K will be prepared,
completed and filed with the SEC on a best efforts basis by March 14, 2016,
which would require a 15-business-day extension to be filed with the SEC by
February 29, 2016.


CHIF agrees to assume the estimated $40,000.00 of payables in NSAV and pay them
off promptly.  CHIF will have the right and authority to negotiate with each of
these creditors.


CHIF agrees to purchase or locate a non-affiliated investor to purchase the
convertible debt held by KBM Worldwide for $180,000.00 cash.  This transaction
will be papered with KBM and completed as follows:


1) $60,000.00 to be paid no later than 7 business days after the filing of the
Company's form 10Q for the quarter ended August 31, 2015


2) $120,000.00 to be paid no later than 14 business days after the filing of the
Company's form 10K for the fiscal year ended November 30, 2015.


It is further agreed that the Series A Preferred shares that Baritz will be
transferring to CHIF will be returned to Baritz if the $ 60,000.00 tranche is
not paid in accordance with the terms stated above and all fees and payables
paid up to that point by CHIF will be non-refundable.


Further, if CHIF or said non-affiliated investor does not pay the $120,000.00
tranche to KBM Worldwide in accordance with the terms stated above then CHIF
will return said Series A Preferred shares to Steven Baritz upon CHIF being
reimbursed for all costs it incurred in this transaction up to that point,
including the $60,000 cash paid to KBM.

















 
Steven Baritz
January 27, 2016
James A. Tilton

Page 2 

--------------------------------------------------------------------------------




CHIF will have the right and authority to renegotiate any of the above
referenced terms directly with KBM and will retain ownership of the above
referenced Series A Preferred shares upon receiving an unconditional release
from KBM regarding the above referenced KBM debentures.  This clause is included
solely with the intention of protecting all parties in the event of
circumstances that may arise that are unforeseen and not under the control of
any of the parties named in this agreement.


CHIF agrees and warrantees that the KBM debt will be paid off only by means of
cash or cash equivalent (subject to the approval of KBM) and under no
circumstances will the KBM debt be paid off by debt of NSAV.


This Change of Control Agreement is binding on all parties.


CHIF represents that Wilton Group currently owns 100% of Hartley and Lifetime. 
If the Hartley and Lifetime mergers are not consummated by March 15,2016, CHIF
will have 90 days to put businesses and/or assets of value equal to or greater
than Hartley and Lifetime into NSAV under similar terms to this Agreement, or
CHIF will return said Series A Preferred shares back to Steven Baritz by June
30, 2016.  CHIF will return said Series A Preferred shares to Baritz upon being
reimbursed for all costs it incurred in this transaction up to that point,
including the $180,000. cash paid to KBM.


This represents our Agreement in its entirety, subject to the laws of the State
of New York, U.S.A., effective January 27, 2016.








JAMES A. TILTON
     
James A. Tilton
 
President
 
China Food and Beverage Company
 
Date
1/29/2016
                         
STEVEN BARITZ
     
Steven Baritz
 
Chief Executive Officer
 
Net Savings Link, Inc.
 
Date
1/29/2016
 
























   
January 27, 2016
 



Page 3 